Citation Nr: 1232087	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  10-05 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 2002, for the assignment of a 100 percent disability rating for service-connected sarcoidosis with weight loss.

2.  Entitlement to an effective date earlier than January 31, 2002, for the assignment of a 100 percent disability rating for service-connected thalassemia with hepatosplenomegaly.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Albuquerque, New Mexico, denied the above claims.

In August 2010, the Veteran testified at a hearing over which a Decision Review Officer of the RO presided.  In July 2012, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of each hearing has been associated with his claims file.
 
In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Entitlement to 100 percent disability ratings for service-connected sarcoidosis with weight loss and thalassemia with hepatosplenomegaly was awarded by the RO in an August 2003 rating decision with an effective date of January 31, 2002.  A notice of disagreement was not received within one year of the decision, nor was any additional evidence.  

At the July 2012 hearing, the undersigned explained that the August 2003 decision appeared to be final, and that the only route to an earlier effective date would be through a showing of clear and unmistakable error (CUE) in that decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156(b) (2002).  The Veteran and his representative argued in effect that there was CUE because all of the evidence at the time of the August 2003 decision showed that the Veteran's diagnostic findings demonstrated that he met the criteria for a higher disability rating as early as the date of his discharge from service.

The CUE issues have not been adjudicated by the agency or original jurisdiction. The Board cannot ordinarily adjudicate the CUE question prior to its adjudication by an agency of original jurisdiction.  Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006).  The appeal for earlier effective dates for the assignment of 100 percent disability ratings for the service-connected sarcoidosis with weight loss and thalassemia with hepatosplenomegaly must, therefore, be remanded to allow for adjudication of the CUE claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the whether there was CUE in the August 2003 rating decision that granted 100 percent disability ratings for the service-connected sarcoidosis with weight loss and thalassemia with hepatosplenomegaly, effective January 31, 2002.  

The AOJ should consider the contention that all of the evidence at the time of the August 2003 demonstrated entitlement to 100 percent ratings since service.

These issues should not be certified to the Board unless the Veteran perfects an appeal by submitting a sufficient notice of disagreement and substantive appeal.

2.  If any benefit on appeal is not fully granted, issue a supplemental statement of the case.  If otherwise in order, the claim should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


